Opinion issued January 7, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-12-01163-CV
                           ———————————
                      FEROZE ABDULLAH, Appellant
                                       V.
               AMREIT SPF SHADOW CREEK, LP, Appellee


                   On Appeal from the 23rd District Court
                         Brazoria County, Texas
                        Trial Court Case No. 67163


                         MEMORANDUM OPINION

      Appellee Amreit SPF Shadow Creek, LP sued appellant Feroze Abdullah for

breach of a commercial real estate lease. Both parties moved for summary

judgment. The trial court entered judgment in favor of Amreit. Abdullah’s

subsequent motion for new trial was denied. In a single appellate issue, Abdullah
claims that the trial court erred in entering judgment in favor of Amreit and in

denying his motion for new trial. He contends that he did not receive notice of

Amreit’s motion for summary judgment at least twenty-one days prior to the

hearing as required by the Texas Rules of Civil Procedure. See TEX. R. CIV. P.

166a(c). Because error was not preserved in the trial court, we affirm.

                                   Background

      Amreit and Abdullah entered into a lease of commercial premises. Amreit

sued Abdullah for breach of contract to recover money owed under the lease

agreement. Abdullah moved for partial summary judgment, and a hearing on the

motion was scheduled for September 11, 2012. On August 13, 2012, Amreit

responded and filed its own motion for summary judgment. The hearing on

Amreit’s motion was also scheduled for September 11, 2012. Amreit mailed a

copy of the motion and its response to Abdullah by certified mail and regular mail

on August 9, 2012.

      The letter carrier attempted to deliver the certified envelope on August 11

and left a notice of attempted delivery. The certified article was never claimed and

was eventually returned to Amreit. On September 5, Amreit mailed further copies

of its motion and response to Abdullah by both certified and regular mail.

Abdullah received this second piece of certified mail on September 7.




                                          2
      Abdullah appeared at the September 11 hearing and argued the merits of his

case. The court denied Abdullah’s motion for summary judgment and granted

Amreit’s, entering judgment in its favor on September 18. Abdullah filed a motion

for new trial, which the trial court denied. Abdullah next filed a motion for

reconsideration of the order denying new trial. The trial court had not ruled on this

motion when, two days later, Abdullah filed a notice of appeal.

                                      Analysis

      In his sole appellate issue, Abdullah argues that he did not receive notice of

Amreit’s motion for summary judgment at least twenty-one days prior to the

hearing thereon as required by the Texas Rules of Civil Procedure. See TEX. R.

CIV. P. 166a(c).

      “An allegation that a party received less notice than required by statute does

not present a jurisdictional question, and, therefore, may not be raised for the first

time on appeal.” White v. Wah, 789 S.W.2d 312, 319 (Tex. App.—Houston [1st

Dist.] 1990, no writ) (citing Davis v. Davis, 734 S.W.2d 707, 712 (Tex. App.—

Houston [1st Dist.] 1987, writ ref’d n.r.e.)); see also Delta (Del.) Petroleum &

Energy Corp. v. Hous. Fishing Tools Co., 670 S.W.2d 295, 296 (Tex. App.—

Houston [1st Dist.] 1983, no writ) (“Although an appellant’s contention that he

was given no notice of a summary judgment hearing would place in question the




                                          3
court’s jurisdiction to hear the motion, an allegation that a party received less

notice than required by statute does not present a jurisdictional question . . . .”).

      “[B]oth the reasons for the summary judgment and the objections to it must

be in writing and before the trial judge at the hearing.” City of Houston v. Clear

Creek Basin Auth., 589 S.W.2d 671, 677 (Tex. 1979). “If an appellant receives

notice, appears at the summary judgment hearing, and does not file an affidavit as

required by Rule 166a(f), he waives the 21–day notice requirement.” White, 789
S.W.2d at 319 (citing Hudenburg v. Neff, 643 S.W.2d 517, 518 (Tex. App.—

Houston [14th Dist.] 1982, writ ref’d n.r.e.)); see also Hatler v. Moore Wallace N.

Am., Inc., No. 01-07-00181-CV, 2010 WL 375807, at *2 (Tex. App.—Houston

[1st Dist.] Feb. 4, 2010, no pet.) (mem. op.) (“To preserve error, a nonmovant, who

receives notice that is untimely but sufficient to enable the nonmovant to attend the

summary judgment hearing, must file a motion for continuance or raise the late-

notice complaint in writing, supported by affidavit evidence.”). “A nonmovant may

not preserve a complaint that he received late notice in a post-trial motion.” Hatler,

2010 WL 375807, at *2.

      Abdullah received actual notice of Amreit’s motion for summary judgment

four days before the hearing. He appeared at the hearing and did not object in

writing to the tardy notification or file a motion for continuance. Therefore, he




                                            4
waived any challenge for lack of timely notice. See id.; White, 789 S.W.2d at 319.

For this reason, Abdullah’s issue is overruled

                                    Conclusion

      We affirm the judgment of the trial court.




                                             Michael Massengale
                                             Justice

Panel consists of Justices Keyes, Higley, and Massengale.




                                         5